Exhibit 10.41
December 30, 2008
Mark DuHamel
FirstMerit Corporation
Executive Vice President and Treasurer

Re:   $15,000,000.00 Committed Line of Credit

Dear Mr. DuHamel:
We are pleased to inform you that PNC Bank, National Association (the “Bank”),
has approved your request for a committed line of credit to FirstMerit
Corporation (the “Borrower”). We look forward to this opportunity to help you
meet the financing needs of your business. All the details regarding your line
of credit are outlined in the following sections of this letter.
1. Facility and Use of Proceeds. This is a committed revolving line of credit
under which the Borrower may request and the Bank, subject to the terms and
conditions of this letter, will make advances to the Borrower from time to time
until the Expiration Date, in an amount in the aggregate at any time outstanding
not to exceed $15,000,000.00 (the “Line of Credit” or the “Loan”). The
“Expiration Date” means December 29, 2010, or such later date as may be
designated by the Bank by written notice to the Borrower. Advances under the
Line of Credit will be used for working capital or other general business
purposes of the Borrower.
2. Note. The obligation of the Borrower to repay advances under the Line of
Credit shall be evidenced by a promissory note (the “Note”) in form and content
satisfactory to the Bank.
     This letter (the “Letter Agreement”), the Note and the other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, will constitute the “Loan
Documents.” Capitalized terms not defined herein shall have the meaning ascribed
to them in the Loan Documents.
     The Loan will be cross-collateralized and cross-defaulted with all other
present and future obligations of the Borrower to the Bank.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 2
3. Interest Rate. Interest on the unpaid balance of the Line of Credit advances
will be charged at the rates, and be payable on the dates and times, set forth
in the Note.
4. Repayment; Prepayment and Reduction of Line of Credit. Subject to the terms
and conditions of this Letter Agreement, the Borrower may borrow, repay and
reborrow under the Line of Credit until the Expiration Date, on which date the
outstanding principal balance and any accrued but unpaid interest shall be due
and payable. Interest will be due and payable as set forth in the Note, and will
be computed on the basis of a year of 360 days and paid on the actual number of
days that principal is outstanding.
     The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loan, as a whole or in part, at any time without
penalty or premium; provided, that any full or partial prepayment of any Loans
bearing interest at LIBOR made on a day other than the last day of the LIBOR
Interest Period relating thereto shall be subject to the payment of additional
costs described in Section 7 of the Note and shall be accompanied by the payment
of accrued interest on the principal amount prepaid to the date of prepayment.
     The Borrower shall have the right, at its election, to terminate in whole
or reduce in part the unused portion of the Line of Credit, at any time;
provided, that each partial reduction shall be in minimum amounts of
$1,000,000.00 or a multiple integral thereof.
5. Covenants. Unless compliance is waived in writing by the Bank, until payment
in full of the Loan and termination of the commitment for the Line of Credit:
     (a) The Borrower will promptly submit to the Bank such information as the
Bank may reasonably request relating to the Borrower’s affairs (including but
not limited to Financial Statements (as hereinafter defined)) and/or any
security for the Loan.
     (b) The Borrower will not make or permit any change in its form of
organization or the nature of its business as carried on as of the date of this
Letter Agreement.
     (c) The Borrower will provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto): (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default, (ii) any
material litigation filed by or against the Borrower, or a material
investigation of, or material restrictions imposed on, the Borrower by any
governmental authority, (iii) any Reportable Event or Prohibited Transaction
with respect to any Employee Benefit Plan(s) (as defined in the Employee
Retirement Income Security Act of 1974, as amended from time to time, “ERISA”)
or (iv) any event which might result in a material adverse change in the
business, assets, operations, condition (financial or otherwise) or results of
operation of the Borrower.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 3
     (d) The Borrower will maintain, with financially sound and reputable
insurers, insurance with respect to its property and business against such
casualties and contingencies, of such types and in such amounts, as is customary
for established companies engaged in the same or similar business and similarly
situated; and shall, upon the reasonable request of the Bank provide the Bank
with evidence of such insurance.
     (e) The Borrower will maintain books and records in accordance with GAAP
and give representatives of the Bank access thereto at all reasonable times,
including permission to examine, copy and make abstracts from any of such books
and records and such other information as the Bank may from time to time
reasonably request, and the Borrower will make available to the Bank for
examination copies of any reports, statements and returns which the Borrower may
make to or file with any federal, state or local governmental department, bureau
or agency.
     (f) The Borrower will comply with all laws applicable to the Borrower and
to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls).
     (g) The Borrower will comply with the financial and other covenants
included in Exhibit “A” hereto.
6. Representations and Warranties. To induce the Bank to extend the Loan and
upon the making of each advance to the Borrower under the Line of Credit, the
Borrower represents and warrants as follows:
     (a) The Borrower has delivered or caused to be delivered to the Bank its
most recent balance sheet, income statement and statement of cash flows (as
applicable, the “Historical Financial Statements”). The Historical Financial
Statements are true, complete and accurate in all material respects and fairly
present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Borrower’s operations
for the period specified therein. The Historical Financial Statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole discretion.
     (b) Since the date of the most recent Financial Statements (as hereinafter
defined), the Borrower has not suffered any damage, destruction or loss, and no
event or condition has occurred or exists, which has resulted or could
reasonably result in a material adverse change in its business, assets,
operations, condition (financial or otherwise) or results of operation.
     (c) There are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower,
which could reasonably be expected to result in a material adverse change in its
business, assets, operations, condition (financial or otherwise) or results of
operations and there is no basis known to the Borrower for any action,

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 4
suit, proceeding or investigation which could result in such a material adverse
change, other than as listed on Exhibit “B” hereto.
     (d) The Borrower has filed all returns and reports that are required to be
filed by it in connection with any federal, state or local tax, duty or charge
levied, assessed or imposed upon the Borrower or its property, including
unemployment, social security and similar taxes and all of such taxes have been
either paid or adequate reserves of the estimated amounts thereof or other
provisionS has been made therefor.
     (e) The Borrower is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or organization and has the
power and authority to own and operate its assets and to conduct its business as
now or proposed to be carried on, and is duly qualified, licensed and in good
standing to do business in all jurisdictions where its ownership of property or
the nature of its business requires such qualification or licensing.
     (f) The Borrower has full power and authority to enter into the
transactions provided for in this Letter Agreement and has been duly authorized
to do so by all necessary and appropriate action and when executed and delivered
by the Borrower, this Letter Agreement and the other Loan Documents will
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their terms.
     (g) There does not exist any default or violation by the Borrower of or
under any of the terms, conditions or obligations of: (i) its organizational
documents; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound; or (iii) any law, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon the Borrower by any
law or by any governmental authority, court or agency; and the consummation of
this Agreement and the transactions set forth herein will not result in any such
default or violation or Event of Default.
     (h) The Borrower has good and marketable title to the assets reflected on
the most recent Financial Statements, free and clear of all liens and
encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any, specified on Exhibit “B” hereto.
     (i) Each employee benefit plan as to which the Borrower may have any
liability complies in all material respects with all applicable provisions of
ERISA, including minimum funding requirements, and (i) no Prohibited Transaction
(as defined under ERISA) has occurred with respect to any such plan, (ii) no
Reportable Event (as defined under Section 4043 of ERISA) has occurred with
respect to any such plan which would cause the Pension Benefit Guaranty
Corporation to institute proceedings under Section 4042 of ERISA, (iii) the
Borrower has not withdrawn from any such plan or initiated steps to do so, and
(iv) no steps have been taken to terminate any such plan.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 5
     (j) The Borrower is in compliance, in all material respects, with all
Environmental Laws (as hereinafter defined), including, without limitation, all
Environmental Laws in jurisdictions in which the Borrower owns or operates, or
has owned or operated, a facility or site, stores Collateral, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
waste, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. Except as otherwise disclosed on Exhibit “B”, no litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best of the Borrower’s knowledge, threatened against
the Borrower, any real property which the Borrower holds or has held an interest
or any past or present operation of the Borrower. No release, threatened release
or disposal of hazardous waste, solid waste or other wastes is occurring, or to
the best of the Borrower’s knowledge has occurred, on, under or to any real
property in which the Borrower holds or has held any interest or performs or has
performed any of its operations, in violation of any Environmental Law. As used
in this Section, “litigation or proceeding” means any demand, claim notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by a governmental authority or other person, and “Environmental
Laws” means all provisions of laws, statutes, ordinances, rules, regulations,
permits, licenses, judgments, writs, injunctions, decrees, orders, awards and
standards promulgated by any governmental authority concerning health, safety
and protection of, or regulation of the discharge of substances into, the
environment.
     (k) No part of the proceeds of the Loan will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time in effect or for any purpose which violates
the provisions of the Regulations of such Board of Governors.
     (l) As of the date hereof and after giving effect to the transactions
contemplated by the Loan Documents, (i) the aggregate value of the Borrower’s
assets will exceed its liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities), (ii) the Borrower will have sufficient
cash flow to enable it to pay its debts as they become due, and (iii) the
Borrower will not have unreasonably small capital for the business in which it
is engaged.
     (m) None of the Loan Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.
7. Fee. On the date of the Note, the Borrower shall pay to the Bank a fee of
[$15,000.00.] In addition, beginning on the last day of the quarter after the
date of the Note and continuing on the last day of each quarter thereafter until
the Expiration Date, the Borrower shall pay an unused fee to the Bank, in
arrears, at the rate of one-tenth of one percent (.10%) per annum on the average
daily balance of the Line of Credit which is undisbursed and uncancelled during
the preceding quarter.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 6
The unused fee shall be computed on the basis of a year of 360 days and paid on
the actual number of days elapsed.
8. Expenses. The Borrower agrees to reimburse the Bank, upon execution of this
Letter Agreement and otherwise on demand, for the Bank’s out-of-pocket expenses
incurred or to be incurred at any time in conducting UCC, title and other public
record searches, and in filing and recording documents in the public records to
perfect the Bank’s liens and security interests. The Borrower shall also pay the
Bank on the date of the Note, a document services fee of [$2,000.00] for
documenting and closing this transaction (which includes the fees and expenses
of the Bank’s in-house counsel). The Borrower shall also reimburse the Bank for
the Bank’s expenses (including the reasonable fees and expenses of the Bank’s
outside and in-house counsel) in connection with any amendments, modifications
or renewals of the Loan, and in connection with the collection of all of the
Borrower’s obligations to the Bank, including but not limited to enforcement
actions relating to the Loan, whether through judicial proceedings or otherwise.
9. Conditions.
     (a) Conditions to Initial Advance. The Bank’s obligation to make the
initial advance under the Loan is subject to the conditions that as of the date
of such initial advance:
     (i) All corporate (or other) action necessary for the valid execution,
delivery and performance by the Borrower of this Letter Agreement and the other
Loan Documents shall have been duly and effectively taken, and evidence thereof
satisfactory to the Bank shall have been provided to the Bank;
     (ii) The Bank shall have received copies, certified by a duly authorized
officer of the Borrower to be true and complete, of the certificate or articles
of incorporation and by-laws of the Borrower;
     (iii) The Bank shall have received from the Borrower an incumbency
certificate signed by a duly authorized officer of the Borrower, and giving the
name and bearing the specimen signature of each individual who shall be
authorized, in the name and on behalf of the Borrower (i) to sign each of the
Loan Documents, (ii) to make requests for advances and (iii) to give notices and
to take other action on its behalf under the Loan Documents;
     (iv) The Bank shall have received a certificate of the chief financial
officer or treasurer of the Borrower certifying that, after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged;
     (v) The Bank shall have received a certificate of an authorized officer of
the

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 7
Borrower certifying as to the satisfaction of the conditions set forth in
Section 9(b)(i) and (ii);
     (vi) The Loan Documents shall have been duly executed and delivered, shall
be in full force and effect, and shall be in form and substance satisfactory to
the Bank;
     (vii) The Borrower shall have paid to the Bank all fees and expenses
subject to reimbursement; and
     (viii) The Bank shall be reasonably satisfied as to the amount and nature
of all tax, ERISA, employee retirement benefit and other contingent liabilities
to which the Borrower may be subject.
     (b) Conditions to All Advances. The Bank’s obligation to make any advance
under the Loan is subject to the conditions that as of the date of such advance:
     (i) Each of the representations and warranties of the Borrower contained in
this Letter Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Letter Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of such advance;
     (ii) No Event of Default or event which with the passage of time, the
giving of notice or both would constitute an Event of Default shall have
occurred and be continuing; and
     (iii) No material adverse change shall have occurred in the business,
properties, assets, operations, condition (financial or otherwise), results of
operations or prospects of the Borrower.
10. Additional Provisions. Before the first advance under the Loan, the Borrower
shall execute and deliver to the Bank the Note and the other required Loan
Documents and such other instruments and documents as the Bank may reasonably
request, such as certified resolutions, incumbency certificates or other
evidence of authority. The Bank will not be obligated to make any advance under
the Line of Credit if any Event of Default or event which with the passage of
time, provision of notice or both would constitute an Event of Default shall
have occurred and be continuing.
     Prior to execution of the final Loan Documents, the Bank may terminate this
Letter Agreement if a material adverse change occurs with respect to the
Borrower, the Guarantor, any collateral for the Loan or any other person or
entity connected in any way with the Loan, or if the Borrower fails to comply
with any of the terms and conditions of this Letter Agreement, or if the Bank
reasonably determines that any of the conditions cannot be met.
     This Letter Agreement is governed by the laws of the Commonwealth of
Pennsylvania. No modification, amendment or waiver of any of the terms of this
Letter Agreement, nor any consent to

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 8
any departure by the Borrower therefrom, will be effective unless made in a
writing signed by the party to be charged, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
When accepted, this Letter Agreement and the other Loan Documents will
constitute the entire agreement between the Bank and the Borrower concerning the
Loan, and shall replace all prior understandings, statements, negotiations and
written materials relating to the Loan.
     The Bank will not be responsible for any damages, consequential,
incidental, special, punitive or otherwise, that may be incurred or alleged by
any person or entity, including the Borrower, as a result of this Letter
Agreement, the other Loan Documents, the transactions contemplated hereby or
thereby, or the use of proceeds of the Loan.
     THE BORROWER AND THE BANK IRREVOCABLY WAIVE ANY AND ALL RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE ARISING
OUT OF THIS LETTER AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED IN ANY OF SUCH DOCUMENTS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER
IS KNOWING AND VOLUNTARY.
     If and when a loan closing occurs, this Letter Agreement (as the same may
be amended from time to time) shall survive the closing and will serve as our
loan agreement throughout the term of the Loan.
     To accept these terms, please sign the enclosed copy of this Letter
Agreement as set forth below and the Loan Documents and return them to the Bank
within ten (10) days from the date of this Letter Agreement, or this Letter
Agreement may be terminated at the Bank’s option without liability or further
obligation of the Bank.
     Thank you for giving PNC Bank this opportunity to work with your business.
We look forward to other ways in which we may be of service to your business or
to you personally.

          Very truly yours,

PNC BANK, NATIONAL ASSOCIATION
      By:           Title:               

 



--------------------------------------------------------------------------------



 



         

FirstMerit Corporation
December 30, 2008
Page 9
ACCEPTANCE
With the intent to be legally bound hereby, the above terms and conditions are
hereby agreed to and accepted as of this 30th day of December, 2008.

            BORROWER:

FIRSTMERIT CORPORATION
      By:   /s/ Mark N. DuHamel         (SEAL)       Print Name:   Mark N.
DuHamel        Title:   Exec. Vice President and Treasurer     

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 10
EXHIBIT A
TO LETTER AGREEMENT
DATED DECEMBER 30, 2008
     A. FINANCIAL REPORTING COVENANTS:
     The Borrower will deliver to the Bank (and such delivery obligation will be
satisfied by the Borrower’s timely filing with the appropriate regulatory
authorities of its 10Q, 10K and other regulatory documents):
          (a) Financial Statements for its fiscal year, within ninety (90) days
after fiscal year end, audited and certified without qualification by a
certified public accountant reasonably acceptable to the Bank.
          (b) Financial Statements for each of the first three fiscal quarters,
within forty-five (45) days after the quarter end, together with year-to-date
and comparative figures for the corresponding periods of the prior year,
certified as true and correct by its chief financial officer or treasurer.
          (c) With each delivery of Financial Statements (1) a certificate of
the Borrower’s chief financial officer or treasurer as to the Borrower’s
compliance with the financial covenants set forth below, if any, for the period
then ended and whether any Event of Default exists, and, if so, the nature
thereof and the corrective measures the Borrower proposes to take, and (2) duly
executed copies of the Borrower’s then current FR Report Y-9C and FR Report
Y-9LP, and a duly executed copy of the then current Call Report for each
Financial Institution Subsidiary. The above-referenced certificate shall set
forth all detailed calculations necessary to demonstrate such compliance.
     “Financial Statements” means the consolidated balance sheet and statements
of income and cash flows prepared in accordance with generally accepted
accounting principles in effect from time to time (“GAAP”) applied on a
consistent basis (subject in the case of interim statements to normal year-end
adjustments).
     B. FINANCIAL COVENANTS:
     (1) The Borrower will maintain at all times, on a rolling four quarter
basis, a Return on Average Assets of at least 0.75%.
     (2) The Borrower will not permit, at any time, on a consolidated basis, its
Nonperforming Assets to exceed more than 2.50% of the sum of (a) Total Loans
(excluding loans held for sale) plus (b) Other Real Estate Owned.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 11
     (3) The Borrower will maintain at all times a Total Risk Based Capital
Ratio of at least 11.0%.
     As used herein:
     “Financial Institution Subsidiary” means FirstMerit Bank, N.A. and each
other subsidiary of the Borrower, whether existing or hereafter formed or
acquired, that is a regulated financial institution.
     “Nonperforming Assets” means the sum of (a) Nonperforming Loans plus
(b) nonaccrual investment securities plus (c) Other Real Estate Owned, as
determined in accordance with, and as set forth on, Borrower’s FR Report Y-9C.
     “Nonperforming Loans” means the sum of (a) nonaccrual loans and lease
financing receivables plus (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest plus (c) loans for which the terms have been modified due to a
deterioration in the financial position of the borrower, all as determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C.
     “Other Real Estate Owned” means the sum of (a) real estate acquired in
satisfaction of debts previously contracted plus (b) other real estate owned, as
determined in accordance with, and as set forth on, on Schedule HC-M of
Borrower’s FR Report Y-9C.
     “Return on Average Assets” means, on a consolidated basis, a Return on
Average Assets for the current and the prior three fiscal quarters, as
determined by taking the sum of the Return on Average Assets as reported in the
Borrower’s SEC filings, divided by four (4).
     “Total Loans” means, for the Borrower on a consolidated basis, the line
term “Loans net of unearned income” set forth in the Borrower’s Financial
Statements delivered pursuant to Section A (Financial Reporting Covenants) of
Exhibit A to this Letter Agreement.
     “Total Risk Based Capital Ratio” means Total Risk Based Capital Ratio as
defined by the then current Office of Thrift Supervision or Federal Deposit
Insurance Corporation guidelines.
     All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).
     C. NEGATIVE COVENANTS:
     (1) The Borrower will not, and will not allow any of its subsidiaries to,
create, assume, incur or suffer to exist any mortgage, pledge, encumbrance,
security interest, lien or charge of any kind upon any of its property, now
owned or hereafter acquired, or acquire or agree to acquire any kind of

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 12
property under conditional sales or other title retention agreements; provided,
however, that the foregoing restrictions shall not prevent the Borrower and its
subsidiaries from:
          (a) incurring liens for taxes, assessments or governmental charges or
levies which shall not at the time be due and payable or can thereafter be paid
without penalty or are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which it has created adequate reserves;
          (b) making pledges or deposits to secure obligations under workers’
compensation laws or similar legislation; or
          (c) granting liens or security interests in favor of the Bank.
     (2) The Borrower will not liquidate, or dissolve, or merge or consolidate
with any person, firm, corporation or other entity, or sell, lease, transfer or
otherwise dispose of all or any substantial part of its property or assets,
whether now owned or hereafter acquired.
     (3) The Borrower will not make acquisitions of all or substantially all of
the property or assets of any person, firm, corporation or other entity.
     (4) The Borrower will not make or have outstanding any loans or advances to
or otherwise extend credit to any person, firm, corporation or other entity,
except in the ordinary course of business.
     (5) The Borrower will not enter into or carry out any transaction
(including purchasing property or services from or selling property or services
to any affiliate of the Borrower) unless such transaction is not otherwise
prohibited by this Letter Agreement, is entered into in the ordinary course of
business upon fair and reasonable arm’s-length terms and conditions and is in
accordance with all applicable law.

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
December 30, 2008
Page 13
EXHIBIT B
TO LETTER AGREEMENT
DATED DECEMBER 30, 2008
6(h) Title to Assets. Describe additional liens and encumbrances below:
None.
6(c) Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:
None.

 